Citation Nr: 1016107	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  05-11 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to a left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran's active military service extended from August 
1965 to November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In October 2007, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

This case was previously before the Board in December 2007 
when it was remanded for further development.

The Board remanded the issue of entitlement to service 
connection for migraine headaches, in December 2007.  The 
claim was subsequently granted by the RO in a rating decision 
dated in September 2009.  This represents a complete grant of 
the Veteran's appeal in regard to this claim.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran seeks entitlement to service connection for 
bilateral hearing loss and entitlement to service connection 
for a low back disorder, to include as secondary to a left 
knee condition.

In April 2010 (after certification of the case to the Board) 
the Veteran via his representative submitted additional 
evidence directly to the Board.  As the Veteran's 
representative submitted a waiver of RO jurisdiction, the 
Board may consider this evidence in the first instance.  See 
38 C.F.R. § 20.1304 (2009).

The newly submitted evidence is comprised of visit notes that 
reveal that the Veteran received treatment at the Walnut 
Creek Family Practice in December 2009, at the VA Stockbridge 
Community Based Outpatient Clinic in February 2010, and at 
American Foot and Leg Specialists in February 2010.  However, 
neither the records of the actual treatment provided nor any 
indication of what condition was being treated was submitted 
along with the visit notes.  Review of the claims folder 
reveals that the most recent treatment record from Walnut 
Creek Family Practice associated with the claims folder is 
dated in November 2008 and the most recent VA treatment 
records associated with the claims folder are dated in 
September 2009.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2009).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the AMC should attempt to obtain the Veteran's treatment 
records from Walnut Creek Family Practice dated since 
November 2008, treatment records from American Foot and Leg, 
and VA treatment records, including those from the VA 
Stockbridge Community Based Outpatient Clinic, dated since 
September 2009.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any 
relevant VA medical records pertaining to 
the Veteran that are dated after 
September 2009, including those from the 
VA Stockbridge Community Based Outpatient 
Clinic.

2.  After securing the proper 
authorization, request treatment records 
pertaining to the Veteran from Walnut 
Creek Family Practice dated since 
November 2008 and from American Foot and 
Leg Specialists.  Any additional 
pertinent records identified by the 
appellant during the course of the remand 
should also be obtained, following the 
receipt of any necessary authorizations 
from the appellant, and associated with 
the claims file.

3.  Review the Veteran's claims file and 
undertake any additional development 
indicated.  Thereafter, readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal are not granted, the RO should 
issue the Veteran and his representative 
a supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


